DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the limitation "the L-shaped intrusions" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether these claims should depend from claim 6 or have additional language therein.
Claims 9-10 depend from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 11-13, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (US 7661764). Regarding claims 1 and 18, Ali teaches a vehicle seat assembly comprising: a cushion (34) having an "A" surface (38) and a "B" surface (40), a central portion (26), and two side bolster areas (30), with each side bolster area being adjacent the central portion (see Figures 1 and 7), the central portion of the cushion having a plurality of spaced apart molded intrusions (50) extending from the "A" surface towards the "B" surface (see Figures 5 and 6) to form a hardness gradient of 5% to 25% between at least one of the side bolster areas and the central portion (see column 5, lines 26-39), the plurality of spaced intrusions comprising a plurality of pairs of patterns (see Figure 2), each pair of patterns comprising a first pattern spaced apart and opposingly and inversely facing a second pattern (each pattern is a circle, see Figure 2, and two adjacent circles can be interpreted as being opposite and inverse).
Regarding claim 18, the examiner notes that the cushion described above is provided and secured to a frame (see column 2, line 64-column 3, line 7) and provided with trim (see column 3, lines 23-34).

Regarding claim 2, Ali teaches wherein the plurality of pairs of patterns are arranged in evenly spaced apart rows (see Figure 2; adjacent pairs of circles are spaced apart evenly).

Regarding claims 5 and 20, Ali teaches wherein the intrusions have a depth of 5 to 20 mm from the "A" surface of the cushion (see column 6, lines 44-58).

Regarding claim 11, Ali teaches wherein the at least one bolster areas has a hardness that is at least 5% to 25% greater than the hardness of the central portion (see column 4, lines 46-67).

Regarding claim 12, Ali teaches wherein the cushion comprises a molded foam cushion and the plurality of spaced intrusions are formed during the molding of the cushion (see column 7, lines 41-52).

Regarding claim 13, Ali teaches wherein the cushion comprises a seat bottom cushion (see Figure 2), and having a front bolster (31) having a lower hardness than at least one of the side bolster areas (see column 5, lines 26-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US 7661764).  Regarding claims 3-4 and 19, it is described above what is disclosed by Ali; however, the reference does not distinctly disclose wherein each pair of the plurality of pairs is spaced apart 5 to 30 mm; or wherein the plurality spaced intrusions comprise 10% to 50 % of the surface area of the central portion; or wherein the plurality of pairs of patterns are arranged in rows evenly spaced apart 10 to 20 mm.
Ali illustrates in Figure 2 that the plurality of pairs are spaced apart and comprise a portion of the surface area of the central portion.  It would have been obvious to one having ordinary skill in the art to modify the spacing of the patterns such that they space apart between 5 to 30mm or 10 to 20mm to cover a certain percentage of the central portion to achieve a desired hardness.  The examiner also notes that it would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Likewise, it would have been obvious to one having ordinary skill in the art to cover between 10 and 50% of the surface area of the central portion with intrusions to achieve a desired hardness and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 14-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding claim 14, the examiner notes that the language “each pattern having a first portion extending generally parallel to each other and the first and second side bolsters in a first direction and a second portion extending in a second direction towards the other pattern” in combination with the other claimed limitations was not found in the prior art.  Claims 15-17 depend from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636